id office uilc cca_2011112311453161 ------------ number release date from ------------------------ sent wednesday date am to ------------ cc ---------------------- subject question this is in response to your email request for review sent -------------------------- in that email you requested our opinion on whether a certain home owners association hoa that elected to be taxed under sec_528 of the internal_revenue_code by filing the required 1120-h return for the year may now revoke that election in our view it is permissible for the hoa to revoke the election but only with the consent of the commissioner and not by filing an 1120x as the taxpayer did in the instant case before obtaining such consent sec_1_528-8 of the income_tax regulations provides that an organization wishing to be treated as a homeowners_association under sec_528 for the taxable_year must elect to be so treated and that such election shall be made by filing a properly completed form 1120-h further a separate election must be made for each taxable_year sec_1_528-8 of the regulations provides that an election to be treated as an organization described in sec_528 is binding on the organization for the taxable_year and may not be revoked without consent of the commissioner revrul_83_74 1983_1_cb_112 provides that permission will be granted to a homeowners_association to revoke an election made under sec_528 of the code because of inadequate tax_advice provided to it by its professional tax advisor in the instant case the hoa has made a similar claim of inadequate tax_advice by its former tax advisor cpa firm we agree with you that examination is incorrect in its conclusion that hoa’s must request a revocation within_12_months of the date of the original return including extensions under revproc_92_85 1992_2_cb_490 as that superseded and obsoleted revenue_procedure concerned in part an automatic 12-month extension for certain elections whose deadlines are prescribed by regulation including the election to be treated as a sec_528 hoa and not the revocation of a previously made election accordingly it is appropriate for the hoa herein to request the consent of the commissioner to revoke the election the regulations do not address the proper procedure for obtaining that consent but as you note hoa’s have previously requested private letter rulings granting them relief under section unless there is another procedure that has been established by the irs of which we are not aware then it would be appropriate for this hoa to submit a request for a private_letter_ruling under revproc_2011_1
